—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered November 1, 1993, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The record in this case indicates that the trial court violated the defendant’s right to be present during jury selection, namely, voir dire side-bars (see, People v Antommarchi, 80 NY2d 247). The error was not cured by any effective waiver (see, e.g., People v Stokes, 216 AD2d 337). Further, on the facts of this case, harmless error analysis is inapplicable (see, People v Antommarchi, supra; People v Mehmedi, 69 NY2d 759; People v Feliciano, 209 AD2d 634, lv granted 85 NY2d 861).
The defendant’s challenge to the legal sufficiency of the People’s case is unpreserved for appellate review and is, in any event, without merit. Thompson, J. P., Ritter, Joy and Florio, JJ., concur.